Mr. Justice Tkottek
delivered the opinion of the court.
It is insisted that the court below should have sustained the motion, on the following grounds: 1st. There was no return on the bond or execution, showing that it was forfeited, so as to give it. the effect of a judgment. In considering this objection it may be remarked, that the statute does not require any endorsement of its forfeiture upon the bond itself. It simply provides that if it be forfeited, it shall be returned to court with the execution. The sheriff, or other officer who receives the execution, is required to return it to the proper court, and to note on it how he has executed the same. The return is prima facie evidence of the facts stated in it. By comparing the date of the bond, and its recitals with the execution, there is no room to doubt that the bond on which the execution issued, is the one referred to in the sheriff’s return. That being ascertained, the return gives it the force of a judgment, until it is disproved in the regular way.
2d. It is next urged that the bond is in a different name from *574the execution. The execution is in the name of the President, Directors & Co. of the Planters’ — omitting the word « Bank.” This is evidently a mere clerical error, as is evidenced by a recital in another part of the execution, in which the plaintiffs are styled the “ Planters’ Bank.” The bond is payable ft the « Planters’ Bank,” so that in point of fact, the record, taken together, will not sustain the objection.
3d. It is next objected that the bond does not recite any judgment. This was not necessary, as we have seen that it is only necessary to recite the execution, and the sum for which it issued.
4th. It is said there is no judicial record of any judgment to support the execution. To this it may be answered, that it is not necessary. The law gives the judgment, and it is enrolled in the bond after it becomes forfeited.'
5th. It is said the parties named in the execution do not correspond to' those named in the bond. This objection is the same as that .stated in the second ground, which has been sufficiently noticed. We can see no reason for reversing the judgment of the court below.
Judgment affirmed.